Title: From John Adams to Uzal Ogden, 26 June 1789
From: Adams, John
To: Ogden, Uzal



Sir
Richmond hill New York June 26 1789

I have received the letter you did me the honor to write me, on the twelfth of this month, with the first number of a new periodical publication. I have not been able, as yet to find time to read the whole of the christian scholars and farmer’s magazine, but upon looking over several parts of it, they appear to me to correspond with the title, and to be well calculated "to promote religion, disseminate useful knowledge and afford literary pleasure"
with the best wishes for your success, I have the honor to be Sir your / most obedient and most humble servant

John Adams.